Case 3:16-cv-02921-N-BH Document 224-1 Filed 06/12/19                   Page 1 of 2 PageID 16601



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 EXXON MOBIL CORPORATION,

                 Plaintiff,

 V.                                                   CIVIL ACTION NO. 3:16-cv-2921-N

 UNITED STATES OF AMERICA ,

                 Defendant.

                     SUPPLEMENTAL DECLARATION OF PAIGE MERKLE

         1.      My name is Paige Merkle. I am of legal age and otherwise competent to make

 this declaration.

         2.      All of the facts stated in this declaration are true and correct and are based on my

 personal knowledge as stated herein. On May 11 , 2018, I signed a declaration in support of

 ExxonMobil's partial motion for summary judgment on the change in method of accounting

 issue. Since signing that declaration, I have learned that paragraph 5 of that declaration needs to

 be clarified as follows:

                 5.         On ExxonMobil ' s original 2006, 2008 - 2009 tax returns, the cash

         Contingent Payments to Petronas were included as a cost of goods sold on line 2

         and an amount equal to the Contingent Payments was included in line 1 (Gross

         receipts or sales), resulting in no gross profit attributable to the Contingent

         Payments on line 3.         On ExxonMobil ' s original 2007 tax return, the cash

         Contingent Payments to Petronas were included on line 17 (Taxes and licenses)

         and an amount equal to the Contingent Payments was included in line 1 (Gross

         receipts or sales).




                                                                                         Supp.App. 001
 SUPPLEMENTAL DECLARATION OF PAIGE MERKLE- Page I
Case 3:16-cv-02921-N-BH Document 224-1 Filed 06/12/19               Page 2 of 2 PageID 16602



                                              ***
        3.     I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

        Executed in Dallas, Texas, on June 7, 2019.




                                                      Paige Merk




                                                                                     Supp.App. 002
SUPPLEMENTAL DECLARATION OF PAIGE MERKLE- Page 2
